925 F.2d 1479
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert William KIMBLE, Sr., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-5154.
United States Court of Appeals, Federal Circuit.
Jan. 14, 1991.Rehearing Denied Feb. 14, 1991.

Before CLEVENGER, Circuit Judge, COWEN, Senior Circuit Judge, and RADER, Circuit Judge.
DECISION
PER CURIAM.


1
Robert William Kimble, Sr. appeals the final order of the Claims Court dismissing his complaint for want of subject matter jurisdiction.  Kimble v. United States, No. 90-768 C (Aug. 14, 1990).  We affirm.

OPINION

2
Kimble styled his complaint as an "Extraiordinary [sic] Writ for malicious deprivation [ ] of my legal and U.S. Constitutional right to the access to the courts...."  At bottom, his complaint alleges that various officials of the judiciary have conspired to preclude timely assessment of his numerous habeas corpus petitions.  For relief, Kimble seeks a substantial monetary award.


3
The Claims Court dismissed Kimble's complaint because it did not state a cause of action over which the court could entertain jurisdiction.  For the reasons and upon the authority cited by the Claims Court, we affirm.